DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This office action is responsive to the application Nº 16941010 filed on July 28th, 2020 in which claims 1-8 are pending and ready for examination.

Information Disclosure Statement
3.	Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449. These IDS have been considered.

Priority
4.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Drawings
5.	The examiner contends that the drawings submitted on 07/28/2020 are acceptable for examination proceedings.

Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claims 1-8 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Kobayashi et al. (US Pub. Nº 2008/0069623).

9.	Regarding independent claim 1: Kobayashi et al. disclosed a cutter unit ([0015], line 1; also see Fig. 7, reference 8) comprising: 
 	a first frame ([0049], line 1; also see Fig. 8, reference 51); 
 	a fixed blade fixed to the first frame and having a flat plate shape ([0050], lines 1-2; also see Fig. 8, reference 41), the fixed blade having a first cutting edge portion extending linearly (Fig. 8, the cutting edge facing the blade 42); 
 	a movable blade movable in a moving direction, and having a flat plate shape ([0045], lines 6-8; also see Fig. 8, reference 42), the movable blade having one end portion (Fig. 8, the end portion of the blade 42 facing the fixed blade 41) and another end portion in the moving direction (the other end portion of the blade 42 towards the bottom of Fig. 8); 
 	the one end portion having one end in the moving direction formed with a second cutting edge portion having V-shape and configured to cut a cut item in cooperation with the first cutting edge portion ([0045], lines 6-8), the second cutting edge portion and the first cutting edge portion contacting with each other at a first point (See the annotated Fig. 8 bellow for the first point) and a second point (See the annotated Fig. 8 bellow for the second point); and 
 	the another end portion having a contacting portion in contact with the first frame at a third point (See the annotated Fig. 8 bellow for the third point), the first point, the second point 
 	a movable blade drive mechanism configured to move the movable blade in the moving direction ([0047], lines 1-5; also see Fig. 7, references 43, 56, 57, 59 and 55); and 
 	a pressure member pressing the movable blade at a pressure contact position so that the movable blade presses against the fixed blade in a pressing direction crossing the moving direction and directing from the pressure member toward the fixed blade and the first frame ([0053], lines 5-11; also see Fig. 8, the pressing member 66 pressing the blade 42 at the pressing position 66A), the pressure contact position being positioned substantially within the imaginary triangle (See the annotated Fig. 8 below).
[AltContent: connector]
[AltContent: textbox (Annotated Fig. 8)][AltContent: arrow][AltContent: textbox (Dividing Line)][AltContent: arrow][AltContent: textbox (Imaginary triangle)][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: textbox (Third point)][AltContent: textbox (Second point)][AltContent: textbox (First point)][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    487
    621
    media_image1.png
    Greyscale




11.	Regarding claim 3: Kobayashi et al. disclosed the cutter unit according to claim 1, wherein the imaginary triangle has a first side connecting the first point to the third point, and a second side connecting the second point to the third point, the first side and the second side having lengths different from each other (See the annotated Fig. 8 above, the distance between the first point and the third point is shorter than the distance between the second point and the third point).

12.	Regarding claim 4: Kobayashi et al. disclosed the cutter unit according to claim 1, wherein the another end portion has a first end portion and a second end portion in an extending direction of the first cutting edge portion, the first end portion being provided with a first section and the second end portion being provided with a second section arrayed with the first section in the extending direction, wherein the first section contains the contacting portion, and wherein the second section is out of contact with the first frame (See the annotated Fig. 8 above, the virtual “Dividing Line” splits the another end portion into a first end portion and a second end portion in an extending direction of the first cutting edge portion, the first end portion being provided with a first section and the second end portion being provided with a second section arrayed with the first section in the extending direction, wherein the first section contains the contacting portion 66A, and wherein the second section is out of contact with the first frame).

13.	Regarding claim 5: Kobayashi et al. disclosed the cutter unit according to claim 1, wherein the pressure member comprises a pressure contact portion contacting the movable blade at the pressure contact position ([0053], lines 5-11; also see Fig. 8, the pressing member 66 pressing the blade 42 at the pressing position 66A), the pressure contact portion having a rounded shape (Fig. 8, the pressing member 66 has a rounded shape).

14.	Regarding claim 6: Kobayashi et al. disclosed the cutter unit according to claim 1, wherein the pressure member is a leaf spring ([0053], lines 5-11; also see Fig. 8, the pressing member 66 is a spring).

15.	Regarding claim 7: Kobayashi et al. disclosed the cutter unit according to claim 1, wherein the first frame is formed with a through-hole ([0054], line 1; also see Fig. 8, reference 68), and wherein the movable blade drive mechanism comprises: an engagement portion formed in the movable blade and extending in an extending direction of the first cutting edge portion ([0054], lines 1-2; also see Fig. 8, reference 61); a second frame different from the first frame ([0049], line 1); a rotary member rotatably supported by the second frame ([0047], lines 3-4; also see Fig. 7, reference 55); a pin protruding from the rotary member at a position eccentric from a rotation axis of the rotary member, the pin extending throughout the through-hole and slidably engaged with the engagement portion ([0048], lines 1-3; also see Fig. 7, reference 59 and Fig. 14, reference 59); and a cutter motor configured to rotate the rotary member (Fig. 7, reference 43), rotation of the cutter motor causing rotation of the rotary member so that the pin slidingly moves relative to the engagement portion, whereby the movable blade moves in the moving direction ([0047], lines 1-5; also see Fig. 7, references 43, 56, 57, 59 and 55).

.

Conclusion
17.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	U.S. Patent number 6,405,625 to Nomura et al. also disclosed a similar invention in Figs. 2A and 3A.
 	U.S. Patent application publication number 2010/0086340 to Takami also disclosed a similar invention in Figs. 8 and 9.

18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAOVI M. AMEH whose telephone number is (571)272-4578. The examiner can normally be reached M-F: 9:00 AM - 6:00 PM.
19.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
20.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW LUU can be reached on (571)272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
21.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAOVI M AMEH/Primary Examiner, Art Unit 2853